TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00041-CR


Thomas Jordan, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

NO. CR-2001-03965-A, HONORABLE JAMES E. CROUCH, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a conviction for assault.  Appellant has filed a motion asking
this Court to order the preparation of a free reporter's record or, alternatively, to order the trial court
to conduct a hearing on appellant's motion for a free record.  The motion is granted in part.
The appeal is abated and the cause is remanded to the county criminal court.  Upon
remand, the court shall conduct a hearing on appellant's request for a free reporter's record.  Tex.
R. App. P. 20.2.  The court shall make appropriate findings and order the preparation of the
reporter's record if appellant is found to be indigent.  A record from this hearing, including copies
of all findings and orders and a transcription of the court reporter's notes from the hearing, shall be
forwarded to the Clerk of this Court for filing as a supplemental record no later than March 8, 2002. 
This cause will be returned to the active docket of this Court without further order upon the filing
of the supplemental record or on March 8, 2002, whichever is earlier.
It is ordered January 28, 2002.

Before Justices Kidd, Yeakel, and Patterson
Do Not Publish